Citation Nr: 0620074	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from January 1967 to December 
1968.

In a June 1987 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, denied a 
claim for service connection for PTSD.  The veteran was 
notified of that decision later in June 1987, but he did not 
appeal.  Thus, that decision became final.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the St. 
Petersburg RO that determined that insufficient evidence had 
been submitted to reopen a claim of entitlement to service 
connection for PTSD.  In an October 2003 statement of the 
case, the St. Petersburg RO determined that new and material 
evidence sufficient to reopen the claim, but denied 
entitlement to service connection for PTSD on the merits.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  By rating decision of June 1987, the Reno RO denied 
service connection for PTSD and notified the veteran of that 
decision.  

2.  The veteran did not appeal the June 1987 decision and it 
became final.

3.  Evidence added to the record since the June 1987 rating 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for PTSD.

4.  The veteran is a combat veteran.

5.  Competent medical evidence reflects a diagnosis of PTSD 
related to combat service.  


CONCLUSIONS OF LAW

1.  The June 1987 RO rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for PTSD and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date for payment of 
compensation for the disability.  

The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is granted.  Because service connection is being 
granted, there is a possibility of unfair prejudice to the 
veteran.  If the veteran is dissatisfied with either the 
disability rating assigned or the effective date assigned by 
the RO, he retains the right to appeal the decision.  Thus, 
the Board's grant of service connection for PTSD at this time 
is not likely to result in unfair prejudice to the veteran.  

Reopening the Claim

The Board will first address the issue of new and material 
evidence even though the RO reopened the claim.  Regardless 
of how the RO ruled on the question of reopening, the Board 
must re-decide that matter on appeal.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

In June 1987, the Reno RO denied service connection for PTSD 
and notified the veteran of that decision.  The veteran did 
not timely submit a notice of disagreement.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.1103 (2005).  

When a service connection claim has been disallowed by the 
RO, "the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered "unless new and material evidence has been 
presented.  38 U.S.C. §§ 5108; 38 C.F.R. §§ 3.156(a) (2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

When reopening a finally decided claim, the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the June 1987 
rating decision consists of service medical records (SMRs), 
VA treatment reports and examination reports, incarceration 
medical reports, and the veteran's claims and statements.  In 
the June 1987 rating decision, the RO determined that there 
was no diagnosis of PTSD and found that any mental disorder 
shown was unrelated to active service.  

Since the June 1987 RO decision, the veteran submitted 
medical evidence of PTSD and lay evidence of additional 
details of combat exposure in Vietnam.  This evidence clearly 
relates to facts necessary to the claim and raises a 
reasonable possibility of substantiating the claim.  This 
evidence was not of record at the time of the prior denial 
decision.  It is therefore new and material evidence 
sufficient to reopen the service connection claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

Service Connection 

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, diagnoses, assessments, and impression of PTSD 
related to stressful events during active service in Vietnam 
were offered by VA health professionals in 2004.  

The veteran has submitted evidence of participation in combat 
as a military policeman in and around Tan Son Nhut Air Base 
during the 1968 Tet offensive.  Although his DD Form 214 
reflects that he was a vehicle driver, his official personnel 
file (OPF) reflects that he trained as a military policeman 
and served in that capacity while in Vietnam.  He retrained 
as a vehicle driver after returning from Vietnam.  The 
veteran and his former commanding officer have reported that 
he was engaged in the defense of Saigon during an attack on 
various installations in January 1968.  The veteran reported 
gun battles and mortar fire.  Either is likely to involve 
combat.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The record in this case shows that a diagnosis of PTSD.  The 
PTSD diagnosis assumes that the veteran participated in 
combat and experienced specific combat-related stressors.  
Thus, medical experts have considered the combat-related 
stressors alleged by the veteran, and have diagnosed PTSD 
based on those stressors.  38 C.F.R. §§ 3.304(f), 4.125; West 
(Carlton) v. Brown, 7 Vet. App. 70, 79 (1994).    

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  38 U.S.C.A. § 7104(a), (c) states "The Board shall be 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy and that VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  The opinion notes that whether 
a particular statement in service department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or ""campaign" often would not, in itself, establish that 
a veteran engaged in combat, because those terms ordinarily 
may encompass both combat and non-combat activities.  
However, there may be circumstances in which the context of a 
particular service-department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2003).

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence, the 
Board finds that it is at least as likely as not that the 
veteran did engage in combat with the enemy.  Because the 
evidence favors the claim, the Board will grant service 
connection for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


